DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 15 November 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Priority
	Examiner finds the priority date of present Claims 1 – 20 as being 25 September 2013 as the earliest disclosure of the claimed invention including a follower roller comprising foam occurs in the US 14/036,464 application.

Response to Arguments
Applicant's arguments with respect to the Objection to Claim 18 have been fully considered but they are not persuasive. While some limitations already recited in Claim 12 have been amended with “the” preceding them, not all the limitations have been amended so.
Applicant’s arguments with respect to Claims 1 - 20 have been fully considered and are persuasive.  The 112(b) Rejection of Claims 1 - 20 has been withdrawn.
In response to applicant's argument that the Ichihara reference is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Ichihara is reasonably pertinent to the particular problem with which 
 Applicant’s remaining arguments with respect to the prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding Claim 18, elements already recited in Claim 12 should be preceded with “the” instead of “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter et al. (US 2011/0178727), in view of Olson et al. (US 5404755).
Regarding Claim 1, Hafenrichter discloses an automated apparatus for moving an end effector over a surface of an airfoil-shaped body, in at least Figure 1, 2, and 4, comprising: a chassis (chassis of 100) comprising forward (102) and rearward assemblies (104), the rearward assembly being displaceable along an axis (chordwise) relative to the forward assembly (via 150) [0031]; a drive roller (134) coupled to the chassis for rolling in a direction which is transverse to the axis (spanwise); a first drive motor (132) coupled to the drive roller and mounted to the chassis [0025], the first drive motor being capable of actuating rotation of the drive roller [0025]; and a follower roller (144) coupled to the chassis for rolling in the transverse direction [0026].
Hafenrichter fails to disclose the follower roller comprises foam.
Olson teaches a roller (16) comprising foam (48) (Col 9- lines 56 – 60).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hafenrichter so that the follower roller comprises foam for the benefit of using a material known in the art for moving an inspection apparatus over a surface which can grip said surface and allow the apparatus to roll smoothly when moving the apparatus, as taught by Olson (Col 6, lines 58 – 63; Col 9- lines 56 – 60).
Regarding Claim 4, Hafenrichter discloses the drive roller is coupled to the forward subassembly of the chassis and the follower roller is coupled to the rearward subassembly of the chassis (Figures 1, 2, 4) [0025].
Regarding Claim 5, Hafenrichter discloses the rearward assembly comprises an axle (142) having an axis, the follower roller being rotatable about the axis of the axle [0025].
Regarding Claim 8, Hafenrichter discloses the rearward assembly further comprises a lower rearward body part (104’) and an upper body part (104) which are connected by the axle (Figure 4).
Regarding Claim 12, Hafenrichter discloses an automated apparatus for moving an end effector over a surface of an airfoil-shaped body having a protrusion projecting from a trailing edge, in at least Figure 1, 2, and 4, comprising: a chassis (chassis of 100) comprising forward (102) and rearward assemblies (104), the rearward assembly being displaceable along an axis (chordwise) relative to the forward assembly (via 150) [0031]; a drive roller (134) coupled to the chassis for rolling in a direction which is transverse to the axis (spanwise); a first drive motor (132) operatively coupled to the drive roller and mounted to the chassis [0025], the first drive motor being capable of actuating rotation of the drive roller [0025]; and a follower roller (144) rotatably coupled to the rearward assembly for rolling in the transverse direction [0026].
Hafenrichter fails to disclose the follower roller comprises foam.
Olson teaches a roller (16) comprising foam (48) (Col 9- lines 56 – 60).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hafenrichter so that the follower roller comprises foam for the benefit of using a material known in the art for moving an inspection apparatus over a surface which can grip said surface and allow the apparatus to roll smoothly when moving the apparatus, as taught by Olson (Col 6, lines 58 – 63; Col 9- lines 56 – 60).
Regarding Claim 15, the combination renders obvious the limitation as Hafenrichter discloses the rearward assembly comprises an axle (142) having an axis, 
Regarding Claim 18, Hafenrichter discloses a method for automated maintenance of an airfoil-shaped body (170) having a protrusion (e.g. dirt, debris, heads of fasteners, panels not perfectly aligned, lights) projecting from a trailing edge (Figure 4) using the automated apparatus as recited in claim 12, the method comprising: (a) mounting an end effector-carrying platform (Figures 1, 2, 4, 5) comprising an end effector (114) and the chassis on the airfoil-shaped body so that the drive roller (134) is in contact with a surface of the airfoil-shaped body (Figures 1, 2) and the follower roller (144) is in contact with the trailing edge of the airfoil-shaped body (Figures 1, 2); (b) moving the end effector-carrying platform in a spanwise direction along the airfoil-shaped body so that the follower roller first rolls along the trailing edge and contacts and climbs over the protrusion (the follower roller will contact and climb over any protrusion present on the trailing edge as the platform changes size to accommodate chord length [0031, 0032]); and (d) moving the end effector in a chordwise direction relative to the airfoil-shaped body [0012, 0013, 0030] 
Hafenrichter fails to expressly disclose the roller is a semi-flexible roller in contact with the trailing edge of the airfoil-shaped body while in a deformed state; the deformed semi-flexible roller first rolls along the trailing edge and then deforms further as the semi-flexible roller contacts and climbs over the protrusion; ceasing movement of the end effector-carrying platform in the spanwise direction; moving the end effector while the end effector-carrying platform stationary.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hafenrichter by ceasing movement of the end effector-carrying platform in the spanwise direction and moving the end effector while the platform stationary for the benefit of inspecting a chordwise slice of the airfoil.
Olson teaches a roller (16) comprising foam (48) (Col 9- lines 56 – 60).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hafenrichter so that the follower roller comprises foam for the benefit of using a material known in the art for moving an inspection apparatus over a surface which can grip said surface and allow the apparatus to roll smoothly when moving the apparatus, as taught by Olson (Col 6, lines 58 – 63; Col 9, lines 56 – 60).
As Hafenrichter relies on compression to maintain the apparatus on the airfoil-shaped body [0026, 0028, 0031, 0032], in the combination it is rendered obvious the foam follower roller in contact with the trailing edge of the airfoil-shaped body while in a deformed state (Olson’s foam is compressed due to Hafenrichter’s design) and the deformed foam follower roller first rolls along the trailing edge and then deforms further as the foam follower roller contacts and climbs over the protrusion (as additional force to lengthen the chassis is required to pass the protrusion, where the opposite force according Newton’s third law would be additional deformation of the follower roller; or if .

Claims 2, 3, 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter et al. (US 2011/0178727), in view of Olson et al. (US 5404755), in further view of Ichihara (JP 3996254).
Regarding Claim 2, the combination fails to expressly disclose the foam is elastomeric.
Ichihara teaches a roller of elastomeric foam [0010, 0023].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the foam is elastomeric for the benefit of utilizing a material known for its durability that will not damage the surface on which it rotates, as taught by Ichihara [0008].
Regarding Claim 3, the combination fails to expressly disclose foam is semi-rigid. 
Ichihara teaches the foam is semi-rigid [0023].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the foam is semi-rigid for the benefit of utilizing a material known for its durability that will not damage the surface on which it rotates, as taught by Ichihara [0008].
Regarding Claims 6, 7, 16, and 17, Olson teaches a bushing (46) which is rotatably coupled to an axle (42), wherein the roller comprises a wheel of foam (48) 
The combination would have been obvious for the same reasons regarding the rejection of Claims 1 and 12 above.
The combination fails to expressly disclose the follower roller comprises a wheel of elastomeric/semi-rigid foam.
Ichihara teaches a bushing (1, 11) which is rotatably coupled to the axle (via 13), wherein the roller comprises a wheel of elastomeric/semi-rigid foam (3) adhered or attached to the bushing (Figure 1) [0010, 0023].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to utilize a wheel of elastomeric/semi-rigid foam for the benefit of utilizing a material known for its durability that will not damage the surface on which it rotates, as taught by Ichihara [0008].

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter et al. (US 2011/0178727), in view of Olson et al. (US 5404755), in further view of Georgeson et al. (US 2006/0055396).
Regarding Claim 9, the combination fails to expressly disclose a first ball and socket bearing mounted to the upper rearward body part; and a second ball and socket bearing mounted to the lower rearward body part, wherein the first and second ball and socket bearings are separated by a gap and mutually aligned.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including a first ball and socket bearing mounted to the upper rearward body part; and a second ball and socket bearing mounted to the lower rearward body part, wherein the first and second ball and socket bearings are separated by a gap and mutually aligned for the benefit of aiding in maintaining orientation and spacing of Hafenrichter’s apparatus, as taught by Georgeson [0060].
Regarding Claim 10, the combination fails to expressly disclose a first air pad mounted to the upper rearward body part; and a second air pad mounted to the lower rearward body part, wherein the first and second air pads are separated by a gap and mutually aligned.
Georgeson teaches a first air pad (air bearing in 30) [0055, 0056]; and a second lower air pad (air bearing in 40) [0055, 0056], wherein the first and second ball and socket bearings are separated by a gap (via 12) and mutually aligned (Figure 1C).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including a first air pad mounted to the upper rearward body part; and a second air pad mounted to the lower rearward body part, wherein the first and second air pads are separated by a gap and mutually aligned for the benefit of aiding in maintaining orientation and spacing of Hafenrichter’s apparatus, as taught by Georgeson [0060].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter et al. (US 2011/0178727), in view of Olson et al. (US 5404755), in further view of Marti et al. (US 6220099).
Regarding Claim 13, the combination fails to expressly disclose a second drive motor slaved to the first drive motor and capable of actuating rotation of the foam follower roller.
Marti teaches slaving motion in the same direction using two motors (Col 13, lines 28 – 30).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination including a second drive motor slaved to the first drive motor and capable of actuating rotation of the foam follower roller for the benefit of being able to scan complex geometrical shapes, as taught by Marti (Col 14, line 50 – Col 15, line 11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856